Gray, C. J.
The record shows that in the District Court the defendant, being duly arraigned, stood mute, and upon a full hearing was found guilty. The statute provides that, if, on arraignment, a person refuses to plead, “the court shall order a plea of not guilty to be entered, and thereupon the proceedings shall be the same as if he had pleaded' not guilty.” Gen. Sts. c. 171, § 29. The defendant, having had full opportunity to plead in the District Court, and having refused to' do so, was by this statute to be tried as if he had pleaded not guilty; and having been so tried, the want of a formal entry of such a plea upon the record did not prejudice him and was no error. Ellenwood v. Commonwealth, 10 Met. 222. Harris's case, Cro. Jac. 502. The announcement by the clerk to the jury in' the Superior Court was according to the legal effect of the proceedings below, and his statement that the defendant had pleaded not guilty was, at the most, an informality that was waived by going to trial. Commonwealth v. McCauley, 105 Mass. 69.

Exceptions overruled.